DETAILED ACTION
This Office action is in response to the RCE filed 25 May 2022. Claims 1, 2, 7, 8, 21, 22, 27, 28, 41-43, 45-47, and 49-54 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 8, 21, 22, 27, 28, 41-43, 45-47, and 49-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 1 (lines 9 and 11), Claim 21 (line 9), Claim 41 (line 10), Claim 45 (lines 8-9), “the SSBs” should probably be corrected to ---the plurality of SSBs---.
For Claim 1 (lines 9 and 10), Claim 21 (line 8), Claim 41 (line 9), Claim 45 (line 8) “time-domain position” should probably be corrected to ---time domain positions---.
For Claim 21 (line  8), Claim 45 (line 7), “sequences of SSBs” should probably be corrected to ---sequences of the plurality of SSBs---.
For Claim 21 (line 9), “a first cycle” should probably be corrected to ---the first cycle---.
For Claim 45 (line 8), “wherein and each” should probably be corrected to ---wherein each---.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 21, 27, 41, 45, 50, and 53 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. (US 2019/0393972).
For Claims 1 and 21, Pan teaches a signal transmission method and a terminal device comprising an input interface and a processor (see paragraphs 41, 47-49), the method comprising: 
receiving, by a terminal device, indication information from a network device, wherein the indication information indicates timing sequences of a plurality of synchronization signal blocks (SSBs)  in a first cycle (see paragraphs 105-106), 
wherein the timing sequences of the SSBs represent time-domain position of SSBs in preconfigured time-domain position in the first cycle (see paragraph 106: SSB timing location);
wherein each of the SSBs comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS) and a Physical Broadcast Channel (PBCH) (see abstract, paragraphs 107-108, 153); 
determining, by the terminal device, a timing sequence of each of the plurality of SSBs in the first cycle based on the indication information (see paragraphs 106, 140, 142); and 
receiving, by the terminal device, each of the plurality of SSBs based on the timing sequence of the respective SSB in the first cycle (see paragraphs 114, 141-142), 
wherein a time length of the first cycle is equal to a transmission cycle of one of the plurality of SSBs (see paragraphs 106, 140).  
For Claims 41 and 45, Pan teaches a signal transmission method and a network device comprising an output interface (see paragraphs 40-41), the method comprising: 
sending, by a network device, indication information to a terminal device, wherein the indication information indicates timing sequences of a plurality of synchronization signal blocks (SSBs) in a first cycle (see paragraphs 105-106),
wherein the timing sequences of SSBs represent time-domain position of SSBs in preconfigured time-domain position in a first cycle (see paragraph 106); and 
wherein each of the SSBs comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS) and a Physical Broadcast Channel (PBCH) (see abstract, paragraphs 107-108, 153), and 
the indication information is used for the terminal device to determine a timing sequence of each of the plurality of SSBs in the first cycle (see paragraphs 106, 140, 142); and 
sending, by the network device, each of the plurality of SSBs to the terminal device based on the indication information (see paragraphs 114, 141-142), 
wherein a time length of the first cycle is equal to a transmission cycle of one of the plurality of SSBs (see paragraphs 106, 140).  
For Claims 7 and 27, Pan teaches the method, wherein the indication information is carried in at least one of a broadcast message, a system message, RRC signaling, media access control (MAC) control element (CE) signaling, or downlink control information (DCI) (see paragraph 144: RRC signaling).  
For Claims 50 and 53, Pan teaches the signal transmission method, wherein the first cycle is a SS burst cycle (see paragraph 99: SS burst set, periodicity).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2, 22, 42, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0393972) as applied to claims 1, 21, 41, and 45 above, and further in view of Luo et al. (US 2018/0176067).
For Claims 2, 22, 42, and 46, while Pan does teach multi-beam deployments, Pan as applied above is not explicit as to, but Luo teaches the method, wherein the plurality of SSBs are SSBs of a same cell (see paragraph 78: base station, ss burst structure: one cell), and different beams are adopted for the plurality of SSBs, or signal types or signal contents of the plurality of SSBs are different from each other (see paragraphs 85, 86: different SSB contents).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to adopt the different beams as in Luo when implementing a multi-beam deployment of Pan.  The motivation would be to improve diversity.

Claim(s) 8, 28, 43, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0393972) as applied to claims 1, 21, 41, and 45 above, and further in view of Yokomakura et al. (US 2019/0373570).
For Claims 8, 28, 43, and 47, Pan as applied above is not explicit as to, but Yokomakura teaches the method, wherein receiving indication information from the network device comprises: receiving the indication information from the network device on a primary carrier (see paragraphs 33, 120: LTE, NR, primary cell).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use carriers as in Yokomakura when implementing the method of Pan in a known type of network. One of ordinary skill would have been able to do so with the reasonably predictable result of maintaining compatibility with known networks.
  
Claim(s) 49 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0393972) as applied to claims 1 and 41 above, and further in view of Kwon et al. (US 2018/0054788).
For Claims 49 and 52, Pan as applied above is not explicit as to, but Kwon teaches the signal transmission method, wherein the PSS is configured to send a value of an intra-group identity (ID) and an SSS is configured to send a value of a group ID, and a Physical Cell Identity (PCI) is calculated by using the following formula: PCI=NcellID=3N(1)ID + N(2)ID wherein N(1)ID is a value of a group ID and N(2)ID is a value of an intra-group ID (see paragraph 43, Claims 3 and 12).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine PCI as in Kwon when implementing the method of Pan. One of ordinary skill would have been able to employ a known PCI determining method with the reasonably predictable result of using values conforming to known standards.

Claim(s) 51 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0393972) as applied to claims 1 and 41 above, and further in view of Gao et al. (US 2019/0297560).
For Claims 51 and 54, Pan as applied above is not explicit as to, but Gao teaches the signal transmission method, wherein the indication information indicates a first group of correspondences from a plurality of groups of correspondences, the plurality of groups of correspondences comprise at least two groups of preconfigured correspondences, each group is a respective group of mappings of a plurality of SSBs and timing sequences of the plurality of SSBs in the first cycle (see paragraphs 13-14, 120: correspondence between time resources and SSB component, more than one correspondence for an SSB component, one correspondence is selected; See paragraphs 70-74: correspondences notified to UE, multiple components corresponding to respective time frequency resources, multiple candidates).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for multiple candidate correspondences as in Gao when providing indication information as in Pan. The motivation would be to optimize the searching to be performed by the terminal.
 
Response to Arguments
The amendment filed 25 May 2022 has been entered.
Previous objections are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 102 and 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Da Silva et al. (US 2019/0174436) teaches a known method for determining PCI from PSS and SSS. Takeda et al. (US 2019/0349108) teaches a method in which a BS provides SSB time indexes to a UE. Chakraborty et al. (US 2018/0213493) teaches a system in which a base station provides SS block time indexes to a UE.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        7/25/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466